Exhibit 10.45

 

 



Sucampo Pharmaceuticals, Inc.
2016 Equity Incentive Plan

 

Employee Restricted Stock Unit Award Grant Notice



 

Sucampo Pharmaceuticals, Inc. (the “Company”) hereby grants to Participant a
Restricted Stock Unit Award (the “Award”) under the Sucampo Pharmaceuticals,
Inc. 2016 Equity Incentive Plan (the “Plan”) for the number of restricted stock
units (the “RSUs”) set forth below. This Award is subject to all of the terms
and conditions set forth in this Employee Restricted Stock Unit Award Grant
Notice (the “Grant Notice”) and in the Employee Restricted Stock Unit Award
Agreement (the “Agreement”) and the Plan, both of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not explicitly defined
in this Grant Notice but defined in the Plan or the Agreement will have the same
definitions as in the Plan or the Agreement.

 



Participant:       Date of Grant:       Vesting Commencement Date:       Number
of RSUs Subject to Award:      



 



Vesting Schedule:    Subject to Section 2 of the Agreement, this Award will vest
as follows:            100% on the third anniversary of the grant date       
Issuance Schedule:   Subject to any change upon a Capitalization Adjustment, one
share of Common Stock will be issued for each RSU that vests at the time set
forth in Section 2 of the Agreement.  



 



 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement, the Plan and the
prospectus for the Plan. Participant further acknowledges that as of the Date of
Grant, this Grant Notice, the Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding this Award and
supersede all prior oral and written agreements, promises and/or representations
regarding this Award, with the exception, if applicable, of any written
employment, offer letter or severance agreement, or any written severance plan
or policy specifying the terms that should govern this Award. By accepting this
Award, Participant consents to receive this Grant Notice, the Agreement, the
Plan, the prospectus for the Plan and any other Plan-related documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company. Participant’s acceptance of this Award, and
Participant’s acknowledgement and agreement with the terms set forth in this
paragraph, will be evidenced by Participant’s signature below or by electronic
acceptance or authentication in a form authorized by the Company.

 







Sucampo Pharmaceuticals, Inc.   Participant               By:          Signature
  Signature   Title:      Date:      Date:           



 

Attachments: Employee Restricted Stock Unit Award Agreement, 2016 Equity
Incentive Plan, Prospectus

 

 



 
 

 

Sucampo Pharmaceuticals, Inc.

2016 Equity Incentive Plan

 

Employee Restricted Stock Unit Award Agreement

 

Pursuant to the accompanying Employee Restricted Stock Unit Award Grant Notice
(the “Grant Notice”) and this Employee Restricted Stock Unit Award Agreement
(the “Agreement”), Sucampo Pharmaceuticals, Inc. (the “Company”) has granted you
a Restricted Stock Unit Award (the “Award”) under the Sucampo Pharmaceuticals,
Inc. 2016 Equity Incentive Plan (the “Plan”) for the number of restricted stock
units (the “Restricted Stock Units”) set forth in the Grant Notice. This Award
is granted to you effective as of the date of grant set forth in the Grant
Notice (the “Date of Grant”). Capitalized terms not explicitly defined in this
Agreement but defined in the Plan or the Grant Notice will have the same
definitions as in the Plan or the Grant Notice.

 

1.            Grant of the Award. This Award represents your right to be issued
on a future date (as set forth in Section 6) one share of Common Stock for each
Restricted Stock Unit subject to this Award that vests in accordance with the
Grant Notice and this Agreement. This Award was granted in consideration of your
services to the Company or an Affiliate.

 

2.            Vesting.

 

(a)               Subject to the terms of this Section 2, this Award will vest,
if at all, in accordance with the vesting schedule set forth in the Grant
Notice. If a Change in Control occurs and as of immediately prior to the
effective time of such Change in Control your Continuous Service has not
terminated, then, as of the effective time of the Change in Control, the Award
will accelerate in full.

 

(b)               Except as otherwise described in Section 2(a), (i) vesting of
this Award will cease upon the termination of your Continuous Service and (ii)
upon such termination of your Continuous Service, you will forfeit (at no cost
to the Company) any Restricted Stock Units subject to this Award that have not
vested as of the date of such termination and you will have no further right,
title or interest in such Restricted Stock Units.

 

3.            Number of Restricted Stock Units and Shares of Common Stock.

 

(a)               The number of Restricted Stock Units subject to this Award, as
set forth in the Grant Notice, will be adjusted for Capitalization Adjustments,
if any, as provided in the Plan.

 

(b)               Any additional Restricted Stock Units and any shares of Common
Stock, cash or other property that become subject to this Award pursuant to this
Section 3 will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
issuance as applicable to the other Restricted Stock Units subject to this Award
to which they relate.

 



 1. 

 

 

(c)                No fractional shares or rights for fractional shares of
Common Stock will be created pursuant to this Section 3. Any fractional shares
that may be created by the adjustments referred to in this Section 3 will be
rounded down to the nearest whole share.

 

4.             Securities Law Compliance. You will not be issued any shares of
Common Stock in respect of this Award unless either (i) such shares are
registered under the Securities Act or (ii) the Company has determined that such
issuance would be exempt from the registration requirements of the Securities
Act. This Award also must comply with all other applicable laws and regulations
governing this Award, and you will not receive any shares of Common Stock in
respect of this Award if the Company determines that such receipt would not be
in material compliance with such laws and regulations.

 

5.            Transferability.

 

(a)               General. Except as otherwise provided in this Section 5, this
Award is not transferable, except by will or by the laws of descent and
distribution and prior to the time that shares of Common Stock in respect of
this Award have been issued to you, you may not transfer, pledge, sell or
otherwise dispose of any portion of the Restricted Stock Units or the shares of
Common Stock in respect of this Award. For example, you may not use any shares
of Common Stock that may be issued in respect of this Award as security for a
loan, nor may you transfer, pledge, sell or otherwise dispose of such shares.
This restriction on transfer will lapse upon issuance to you of the shares of
Common Stock in respect of this Award.

 

(b)               Domestic Relations Orders. Upon receiving written permission
from the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your right to receive any distribution of Common Stock
or other consideration under this Award, pursuant to the terms of a domestic
relations order, official marital settlement agreement or other divorce or
separation instrument as permitted by applicable law that contains the
information required by the Company to effectuate the transfer. You are
encouraged to discuss with the Company’s General Counsel the proposed terms of
any such transfer prior to finalizing such domestic relations order, marital
settlement agreement or other divorce or separation instrument to help ensure
the required information is contained within the domestic relations order,
marital settlement agreement or other divorce or separation instrument.

 

6.             Date of Issuance.

 

(a)               The issuance of any shares of Common Stock in respect of this
Award is (i) subject to satisfaction of the tax withholding obligations set
forth in Section 10 and (ii) intended to comply with Treasury Regulations
Section 1.409A-1(b)(4) and will be construed and administered in such a manner.
The form of such issuance (e.g., a stock certificate or electronic entry
evidencing such shares) will be determined by the Company.

 

(b)               In the event one or more Restricted Stock Units subject to
this Award vests, the Company will issue to you, on the applicable vesting date,
one share of Common Stock for each Restricted Stock Unit that vests on such date
(and for purposes of this Agreement, such issuance date is referred to as the
“Original Issuance Date”); provided, however, that if the Original Issuance Date
falls on a date that is not a business day, such shares will instead be issued
to you on the next following business day.

 



 2. 

 

 

(c)                Notwithstanding the foregoing, if:

 

(i)                 this Award is otherwise subject to Withholding Taxes (as
described in Section 10) on the Original Issuance Date,

 

(ii)               the Original Issuance Date does not occur (x) during an “open
window period” applicable to you, as determined by the Company in accordance
with the Company’s then-effective policy on trading in Company securities, or
(y) on a date when you are otherwise permitted to sell shares of Common Stock on
an established stock exchange or stock market (including, but not limited to,
under a previously established 10b5-1 trading plan entered into in compliance
with the Company’s policies), and

 

(iii)             the Company elects, prior to the Original Issuance Date, (x)
not to satisfy such Withholding Taxes by withholding shares of Common Stock from
the shares of Common Stock otherwise due, on the Original Issuance Date, to you
under this Award and (y) not to permit you to pay such Withholding Taxes in
cash,

 

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be issued to you on the Original Issuance Date and will instead be
issued to you on the first business day when you are not prohibited from selling
shares of Common Stock on an established stock exchange or stock market, but in
no event later than December 31 of the calendar year in which the Original
Issuance Date occurs (that is, the last day of your taxable year in which the
Original Issuance Date occurs), or, if and only if permitted in a manner that
complies with Treasury Regulations Section 1.409A-1(b)(4), no later than the
date that is the 15th day of the third calendar month of the year following the
year in which the shares of Common Stock in respect of this Award are no longer
subject to a “substantial risk of forfeiture” within the meaning of Treasury
Regulations Section 1.409A-1(d).

 

7.             Dividends. You will receive no benefit or adjustment to this
Award with respect to any cash dividend, stock dividend or other distribution
except as provided in the Plan with respect to a Capitalization Adjustment.

 

8.             Restrictive Legends. The shares of Common Stock issued in respect
of this Award will be endorsed with appropriate legends, if any, as determined
by the Company.

 

9.             Award Not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in this Award will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

 



 3. 

 

 

10.          Tax Withholding Obligations.

 

(a)               On or before the time you receive a distribution of any shares
of Common Stock in respect of this Award, and at any other time as reasonably
requested by the Company in accordance with applicable tax laws, you agree to
make adequate provision for any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or any Affiliate
that arise in connection with this Award (the “Withholding Taxes”).
Specifically, the Company or an Affiliate may, in its sole discretion, satisfy
all or any portion of the Withholding Taxes relating to this Award by any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company or an Affiliate; (ii)
causing you to tender a cash payment; (iii) permitting you to enter into a “same
day sale” commitment with a broker-dealer that is a member of the Financial
Industry Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect
to sell a portion of the shares of Common Stock to be issued in connection with
this Award to satisfy the Withholding Taxes and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Withholding
Taxes directly to the Company and/or its Affiliates; or (iv) withholding shares
of Common Stock from the shares of Common Stock issued or otherwise issuable to
you in connection with this Award with a Fair Market Value (measured as of the
date the shares of Common Stock are issued to you) equal to the amount of such
Withholding Taxes; provided, however, that the number of such shares of Common
Stock so withheld will not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and, if applicable, foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.

 

(b)               Unless the Withholding Taxes of the Company and/or any
Affiliate are satisfied, the Company will have no obligation to issue to you any
Common Stock.

 

(c)                In the event the Company’s obligation to withhold arises
prior to the issuance to you of Common Stock or it is determined after the
issuance of Common Stock to you that the amount of the Company’s withholding
obligation was greater than the amount withheld by the Company, you agree to
indemnify and hold the Company harmless from any failure by the Company to
withhold the proper amount.

 

11.          Tax Consequences. The Company has no duty or obligation to minimize
the tax consequences to you of this Award and will not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by accepting this
Award, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

 

12.          Notices. Any notices provided for in this Agreement or the Plan
will be given in writing (including electronically) and will be deemed
effectively given upon receipt or, in the case of notices delivered by mail by
the Company to you, five days after deposit in the United States mail, postage
prepaid, addressed to you at the last address you provided to the Company. The
Company may, in its sole discretion, decide to deliver any documents related to
this Award or participation in the Plan by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this Award,
you consent to receive such documents by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.

 



 4. 

 

 

13.          Governing Plan Document. This Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of this
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. Except as otherwise expressly provided in the Grant Notice or this
Agreement, in the event of any conflict between the terms in the Grant Notice or
this Agreement and the terms of the Plan, the terms of the Plan will control.

 

14.          Other Documents. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares of Common Stock only during certain “window” periods
in effect from time to time and the Company’s insider trading policy.

 

15.           Effect on Other Employee Benefit Plans. The value of this Award
will not be included as compensation, earnings, salaries, or other similar terms
used when calculating your benefits under any employee benefit plan sponsored by
the Company or any Affiliate, except as such plan otherwise expressly provides.
The Company expressly reserves its rights to amend, modify, or terminate any of
the Company’s or any Affiliate’s employee benefit plans.

 

16.          Stockholder Rights. You will not have voting or any other rights as
a stockholder of the Company with respect to the shares of Common Stock to be
issued pursuant to this Award until such shares are issued to you. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

17.          Severability. If any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

18.          Amendment. Any amendment to this Agreement must be in writing,
signed by a duly authorized representative of the Company. Notwithstanding
anything in the Plan to the contrary, the Board reserves the right to amend this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, interpretation, ruling, or judicial decision.

 

19.          Unsecured Obligation. This Award is unfunded, and as a holder of
vested Restricted Stock Units, you will be considered an unsecured creditor of
the Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock or other property pursuant to this Agreement.

 



 5. 

 

 

20.          Compliance with Section 409A of the Code. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulations
Section 1.409A-1(b)(4). However, if (i) this Award fails to satisfy the
requirements of the short-term deferral rule and is otherwise not exempt from,
and therefore deemed to be deferred compensation subject to, Section 409A of the
Code, (ii) you are deemed by the Company at the time of your “separation from
service” (as such term is defined in Treasury Regulations Section 1.409A-1(h)
without regard to any alternative definition thereunder) to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, and (iii) any of
the payments set forth herein are issuable upon such separation from service,
then to the extent delayed commencement of any portion of such payments is
required to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code and the related adverse taxation under Section 409A of the Code, such
payments will not be provided to you prior to the earliest of (a) the date that
is six months and one day after the date of such separation from service, (b)
the date of your death, or (c) such earlier date as permitted under Section 409A
of the Code without the imposition of adverse taxation. Upon the first business
day following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Section 20 will be paid in a lump
sum to you, and any remaining payments due will be paid as otherwise provided
herein. Each installment of Restricted Stock Units that vests under this Award
is a “separate payment” for purposes of Treasury Regulations Section
1.409A-2(b)(2).

 

21.           Miscellaneous.

 

(a)               The rights and obligations of the Company under this Award
will be transferable to any one or more persons or entities, and all covenants
and agreements hereunder will inure to the benefit of, and be enforceable by,
the Company’s successors and assigns.

 

(b)               You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of this Award.

 

(c)                You acknowledge and agree that you have reviewed this Award
in its entirety, have had an opportunity to obtain the advice of counsel prior
to executing and accepting this Award, and fully understand all provisions of
this Award.

 

(d)               This Agreement will be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)                All obligations of the Company under the Plan and this
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

 

*       *       *

 

This Employee Restricted Stock Unit Award Agreement will be deemed to be
accepted by you upon your acceptance of the Employee Restricted Stock Unit Award
Grant Notice to which it is attached.

 

6.



 

 